Citation Nr: 0620151	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-12 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for 
residuals of fractures of the right tibia and fibula.  

Entitlement to an initial compensable rating for a thoracic 
spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1996 to 
December 2001.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in Roanoke, Virginia.  

During the course of this appeal, the originating agency 
granted an increased rating of 20 percent for the veteran's 
residuals of a fracture of the right tibia and fibula, 
effective December 17, 2001, the effective date of service 
connection.  This action has not satisfied the veteran's 
appeal.  

The Board notes that in the veteran's VA Form 9, he limited 
his appeal to the issues of entitlement to higher initial 
ratings for residuals of fractures of the right tibia and 
fibula and a thoracic spine disability.  He withdrew his 
appeal for an increased initial rating for a right knee 
disability.

The veteran was scheduled for a hearing before the Board in 
Washington, D.C. in May 2006; however, he failed to report to 
the hearing without explanation and has not requested that 
the hearing be rescheduled.


FINDINGS OF FACT

1.  The residuals of fractures of the right tibia and fibula 
are manifested by no more than moderate disability.

2.  Throughout the period of this claim, the veteran's 
thoracic spine disability has been manifested by limitation 
of motion that more nearly approximates slight than severe.



3.  The veteran's thoracic spine strain with spondylosis is 
manifested by slight limitation of motion; forward flexion is 
to greater than 85 degrees; the combined range of motion of 
the thoracolumbar spine is greater than 235 degrees; and 
there is no muscle spasm, guarding, or localized tenderness 
resulting in abnormal gait or abnormal spinal contour.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of fractures of the right tibia and fibula have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5262 (2005).

2.  The criteria for a compensable rating for a thoracic 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in May 2004, subsequent to its initial adjudication of 
the claims, to include notice that he should submit any 
pertinent evidence in his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claims was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any other evidence that could 
be obtained to substantiate either of the claims.  The Board 
is also unaware of any such evidence.  Therefore, the Board 
is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims on a de 
novo basis in September 2004.  There is no indication in the 
record or reason to believe that either ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Evidentiary Background

In a February 2002 rating decision, the veteran was granted 
service connection and assigned a 10 percent disability 
rating for residuals of fractures of the right tibia and 
fibula.  At that time, the veteran was also granted service 
connection and a noncompensable disability rating for a 
thoracic spine strain with spondylosis.  Service medical 
records show that the veteran fractured his right tibia and 
fibula in April 2001.  The fractures were repaired with an 
internal rod and screws.  His service medical records also 
show that he strained his mid-back in February 2000.  

In November 2001 the veteran was afforded a QTC examination.  
With respect to his tibia and fibula fracture residuals, the 
veteran complained of pain, weakness, instability, and 
abnormal motion from his right knee to his right distal tibia 
at the site where the screws were placed.  He also stated 
that he experienced loss of balance, large calcium deposits, 
and an inability to exercise regularly.  Upon physical 
examination, there was no evidence of effusion, instability, 
or weakness.  Right knee flexion was measured to 135 degrees 
and extension was measured to 0 degrees.  These measurements 
were limited by pain, fatigue, weakness, and a lack of 
endurance.  X-rays of the right tibia and fibula showed an 
old healed distal shaft fracture, which was reduced with an 
intermedullary rod via an open reduction.  There were no 
significant post-traumatic or post-procedural complications.

With respect to the veteran's thoracic spine strain, the 
examiner noted that the veteran was treated for a mid-back 
strain in February 2000.  The veteran denied any complaints 
regarding his mid-back.  The examiner found no evidence of 
radiating pain, no muscle spasm, and no tenderness.  Straight 
leg raising was normal, and range of motion measurements were 
noted to be within normal limits.  X-rays showed minimal 
diffuse spondylosis and no neurological deficits were found.  
The examiner concluded that the veteran was currently 
asymptomatic for his thoracic spine strain.

The veteran submitted private medical records showing 
treatment for both his thoracic spine and for his tibia and 
fibula fracture.  In March 2002 he complained of pain in his 
knee and foot since the fracture.  There was no pain on 
palpitation of the tibia and fibula.  The physician noted an 
external rotation defect in the tibia between 20 and 25 
degrees which contributed to the veteran's right foot and 
knee pain.  The diagnosis was right lateral knee and foot 
pain of unknown etiology.  

In June 2004 the veteran underwent a VA examination.  With 
respect to his fractured tibia and fibula, the veteran 
complained of pain and right leg weakness, as well as 
stiffness and swelling of the right knee and ankle.  He also 
described instability of the right knee and ankle.  He stated 
flare-ups were caused by straightening the right knee and 
resulted in pain, but not an additional loss of motion, 
although he did complain of fatigability and a lack of 
endurance in the knee and ankle.  X-rays of the right foot, 
ankle, and hip were normal.  X-rays of the right knee showed 
intramedullary rod placement in the right tibia, but 
otherwise the knee joint was completely normal.  The examiner 
noted that a portion of one of the screws impinged on the 
head of the right fibula.

Upon physical examination, the right ankle had crepitance, 
but no tenderness; no swelling or laxity was observed.  The 
right foot was noted to deviate laterally at 30 degrees.  
Range of motion measurements for the right ankle were 17 
degrees of flexion actively, 18 degrees passively, and 20 
degrees after fatiguing, all with no pain.  Plantar flexion 
was measured to 40 degrees actively, 45 degrees passively, 
and 47 degrees after fatiguing, all with no pain. 

The examiner noted Osgood-Schlatter's disease of both knees 
with tenderness over the area.  The fracture sight of the 
right tibia and fibula was not tender.  The right knee also 
had crepitance and was tender medially and anteriorly, but 
there was no swelling or deformity.  The veteran was able to 
extend his right knee to 0 degrees actively, passively, and 
after fatiguing, with no pain.  Flexion was measured to 130 
degrees actively, 135 degrees passively, and 137 degrees 
after fatiguing, all with pain.

The diagnosis was post-fractured right tibia and fibula with 
rod placement shown on X-rays.  The fractures were noted to 
be well healed.  The veteran was observed to walk with his 
right foot turned out at 30 degrees.  He was also found to 
have patellofemoral syndrome of the right knee with negative 
X-rays.  No disease or injury of the right foot or right 
ankle was found.  The examiner concluded that the evidence of 
record indicated that the veteran had right knee pain 
secondary to his tibia and fibula fractures, and it was more 
likely than not that his patellofemoral syndrome was due to 
the fractures of the tibia and fibula.  The examiner found no 
evidence of post-traumatic arthritis.  

With respect to the veteran's thoracic spine strain, the 
veteran described experiencing no radiation of pain, but did 
note stiffness, weakness, and pain at all times.  The veteran 
stated that flare-ups occurred when he would sit or bend, but 
stated they did not affect function, only caused increased 
pain.  He also stated that in the past year he had a flare-up 
of his back that caused him to miss three weeks of work.  
Upon physical examination, there was no tenderness, swelling, 
deformity, or muscle spasm observed, although the examiner 
did note scoliosis to the right of the thoracic region.  

Range of motion of the thoracic spine was measured with 
flexion to 90 degrees actively, 92 degrees passively, and 92 
degrees after fatiguing with no pain.  Extension was measured 
to 30 degrees actively, 35 degrees passively, and 37 degrees 
after fatiguing with pain.  Right and left lateral flexion 
was measured to 40 degrees actively, 45 degrees passively, 
and 47 degrees after fatiguing with pain only on left lateral 
flexion.  Right and left lateral rotation was measured to 35 
degrees actively, 40 degrees passively, and 45 degrees after 
fatiguing with pain on left lateral rotation.  The examiner 
noted that pain began at the time of testing and stopped when 
testing ceased.  X-rays of the thoracic spine were normal and 
the veteran was diagnosed with chronic thoracolumbar strain.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the dorsal spine warrants a 
noncompensable evaluation if it is slight, a 10 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).

Under the criteria effective September 26, 2003, thoracic 
strain is to be evaluated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent rating will 
apply when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
there is a vertebral body fracture with the loss of 50 
percent or more of the height.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Residuals of Tibia and Fibula Fractures 
	
The veteran has been granted a separate compensable rating 
for right knee impairment.  He has withdrawn his appeal for a 
higher rating for the right knee impairment, so that 
impairment is not currently before the Board.

The medical evidence shows that the fractures of the 
veteran's right tibia and fibula are well healed and that the 
veteran has almost full, painless range of motion of the 
right ankle.  In fact, he has been found to have no right 
ankle disability.  The currently assigned evaluation of 20 
percent contemplates malunion of the tibia and fibula with 
moderate ankle disability.  This evaluation more than 
adequately compensates the veteran for the extent of right 
ankle impairment present.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the disability.  Consideration has 
been given to assigning a staged rating; however, at no time 
during the initial rating period has the disability warranted 
more than a 20 percent rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board has considered the benefit-of-the-doubt 
rule but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.


Thoracic Spine Strain

With consideration of all pertinent disability factors, 
particularly the lack of increased functional impairment on 
repeated use and during flare-ups, the Board concludes that 
the evidence satisfactorily demonstrates the presence of 
limitation of motion that more nearly approximates slight 
rather than moderate and therefore justifies the assigned 
evaluation of a noncompensable disability rating under the 
former rating criteria.  

The current criteria authorize a compensable evaluation if 
forward flexion of the thoracolumbar spine is between 60 and 
85 degrees or the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees.  At the 
veteran's November 2001 examination, the examiner noted that 
the range of motion measurements for the veteran's thoracic 
spine were within normal limits.  During his June 2004 VA 
examination, his thoracic spine motion was measured to 92 
degrees of flexion with a combined range of motion of 270 
degrees.  Additionally, there is no evidence of muscle spasm, 
guarding, localized tenderness, or vertebral body fracture 
with loss of 50 percent or more of height.  Therefore, the 
veteran is not entitled to a compensable disability rating 
under the current general rating formula for rating diseases 
and injuries of the spine.  

The Board has considered whether there is any other 
appropriate basis for granting a higher or separate 
compensable rating, but has found none.  In particular, the 
Board notes that the veteran has not been found to have 
intervertebral disc syndrome or arthritis of the thoracic 
spine so the criteria for evaluating those disorders are not 
applicable to the veteran's claim.  The Board has also 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.

 
ORDER

Entitlement to a higher initial rating for residuals of 
fractures of the right tibia and fibula is denied.  

Entitlement to an initial compensable rating for a thoracic 
spine disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


